DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. 
Regarding 103 rejection of claim 7, Applicant argues that Denny’s disclosure of resuming a download is not changing according to contents not yet communicated.
In response to argument, Examiner respectfully disagree.  Denny discloses, see cited paragraph [0036] below, resuming download of content over a new connection which enables the remaining content to be transmitted using higher rate, different format, and/or bigger size.  Hence Denny’s disclosure teaches the limitation as claimed

[0036] As an example, a user registered with a cellular network can request for content delivery from one or more content providers. The network change detection component 102 can determine information associated with the user, such as a user-id, handle, etc., based in part on the user registration. Further, the network change detection component 102 can monitor the registration during the content delivery session to detect a change in the user's network. When the user enters a WiFi network, the user can connect to the WiFi network and download the content at a higher data rate and/or in a different format for higher quality (higher frames per sec, bigger size, etc.). Before switching to the WiFi network, the user can update the registration to indicate the switch. The network change detection component 102 can determine the change in network, based on which, the context only the content that has not yet been delivered to the user can be delivered over the new network. Although this example indicates that a user switches from a cellular network to a WiFi network, it can be appreciated that the user can switch between most any networks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (USPN 2017/0272995) in view of Denny et al (USPN 2013/0083649) and Casagrande et al (USPN 6,049,892).

	Regarding claim 7, Kim discloses	
an information processing apparatus comprising: (mobile device, FIG. 1, comprising [0030-0042])
	communication means for conducting a wireless communication using a plurality of transmission methods each having a plurality of channels (communication circuit, FIG. 1 #120, operable for wireless communication using LTE, LTE-A, CDMA, Wifi, Bluetooth using different frequency bands, licensed and unlicensed spectrum for download and/or upload [0034-0037, 0004, 0046]
	change means for changing contents to be communicated after switching to a channel or a transmission method during a communication the change being (a) according to the channel after the switching or the transmission method after the switching (processor, FIG. 1 #110, operable to switch from cellular to wifi when download/upload begins to communicate higher resolution of contents, e.g. higher resolution video after switching [0045-0049, 0069-0070, 0086], FIGs. 3-6
	Kim does not expressly disclose and (b) according to the contents not yet communicated
	Denny discloses and (b) according to the contents to be communicated (original content, not yet delivered, changed to bigger size/different format communicated along with higher data rate after switching to wifi [0036, 0081]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “and (b) according to the contents not yet communicated” as taught by Denny into Kim’s system with the motivation to enable mobile device to communicate larger data size such as higher resolution images for better viewing (Kim, paragraph [0045-0049, 0069-0070, 0086], FIGs. 3-6)
 	Kim discloses the contents are communicated from the beginning after the switching [0045, 0048, 0049, 0069-0070, 0086], FIGs. 3-6. 
 	Combined system of Kim and Denny does not expressly disclose wherein if the contents to be communicated are not divisible, all of the contents are communicated after the switching 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein if the contents to be communicated are not divisible, all of the contents are communicated after the switching” as taught by Casagrande into Kim’s system with the motivation to manually restarting download from the beginning to unrecoverable errors when switching connection.

Claims 1, 6 are rejected based similar ground(s) provided in rejection of claim 7.

 	Regarding claims 4, 12, 14, Kim discloses switching from cellular to wifi occurs due to better measurements of RSSI reflecting higher throughput provided by wifi which also provides unlimited data/content amount to mobile device [0113-0117, 0101, 0065-0069]

 	Regarding claims 5, 13, 15, Denny discloses after switching to wifi image download can proceed with higher quality [0036, 0040].  Casagrande discloses download is tried again if connection is lost before download is complete and download contents do not contain any procedure for restart or transmit data does not contain a restart marker/marker code (column 1 line 12 – column 2 line 42)

	Regarding claim 9, Casagrande discloses download is tried again if connection is lost before download is complete and download contents do not contain a restart marker/marker code representing bit-count, record-count, or checkpoint information of content (column 1 line 12 – column 2 line 42)

	Regarding claim 11, Denny discloses contents are divisible [0029, 0035, 0036]

 	Regarding claim 18, Kim discloses	
	an information processing apparatus comprising: (mobile device, FIG. 1, comprising [0030-0042])
	communication means for conducting a wireless communication using a plurality of transmission methods each having a plurality of channels (communication circuit, FIG. 1 #120, operable for wireless communication using LTE, LTE-A, CDMA, Wifi, Bluetooth using different frequency bands, licensed and unlicensed spectrum for download and/or upload [0034-0037, 0004, 0046]
	change means for changing contents to be communicated after switching to a channel or a transmission method during a communication the change being (a) according to the channel after the switching or the transmission method after the switching (processor, FIG. 1 #110, operable to switch from cellular to wifi when download/upload begins to communicate higher resolution of contents, e.g. higher resolution video after switching [0045-0049, 0069-0070, 0086], FIGs. 3-6
	Kim does not expressly disclose and (b) according to the contents not yet communicated
	Denny discloses and (b) according to the contents to be communicated (original content, not yet delivered, changed to bigger size/different format communicated along with higher data rate after switching to wifi [0036, 0081]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “and (b) according to the contents not yet communicated” as taught by Denny into Kim’s system with the motivation to enable mobile device to communicate larger data size such as higher resolution images for better viewing (Kim, paragraph [0045-0049, 0069-0070, 0086], FIGs. 3-6)

 	Combined system of Kim and Denny does not expressly disclose wherein the contents to be communicated are divisible
	Casagrande discloses download is restarted at portion of data not received if previous download is lost before download is complete and download contents are divided into blocks that contain a restart marker/marker code (column 1 line 12 – column 2 line 42)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the contents to be communicated are divisible” as taught by Casagrande into Kim’s system with the motivation to restarted at portion of data not received if previous download is lost when contents are divided into blocks that contain a restart marker/marker code to save time and bandwidth.

Claims 16, 17 are rejected based similar ground(s) provided in rejection of claim 18.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469